NOTICE OF ALLOWANCE
Claims 2-8, 16-19, 21, and 23-24 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the recitation of “A driving method for a display device, comprising: dividing a backlight source of the display device into a plurality of regions, pixels of the display device being divided into blocks in a one-to-one correspondence to the regions of the backlight source; and the backlight source comprises light sources of a plurality of colors; independently controlling an emergent light brightness of a light source of each color in each of the regions with a regional control unit; acquiring an input signal of each image frame to be displayed; displaying each image frame by a front sub-frame and a rear sub-frame, a driving voltage of a pixel of one sub-frame being higher than a driving voltage of a same pixel in another sub-frame; acquiring a reference backlight brightness signal corresponding to each image frame; collecting statistics on a maximum signal and a minimum signal of a sub-pixel of each color in the input signal of each image frame in each of the blocks; respectively acquiring the driving voltage of the maximum signal of the sub-pixel of each color, wherein the driving voltage of one sub-frame is marked as a first driving voltage, and the driving voltage of the other sub-frame is marked as a second driving voltage; respectively acquiring the driving voltage of the minimum signal of the sub-pixel of each color, wherein the driving voltage of one sub-frame is marked as a third driving voltage, and the driving voltage of the other sub-frame is marked as a fourth driving voltage; computing backlight brightness compensation signals according to the first driving voltage, the second driving voltage, the third driving voltage, the fourth driving voltage and the reference backlight brightness signal, the higher the driving voltage is, the weaker the backlight brightness compensation 2Application No.: 17/041,690signal is, and the lower the driving voltage is, the stronger the backlight brightness compensation signal is, so as to alleviate a brightness difference of a same pixel between the two sub-frames; and adjusting the emergent light brightness of the light source of each color in each region according to the backlight brightness compensation signal “, among other elements of the claims, cannot be found alone or in combination within the cited prior art. 
Regarding claim 9, the recitation of “A display device, comprising: a display panel; a backlight module, comprising a backlight source and a regional control unit, the backlight source comprises light sources of a plurality of colors, the regional control unit divides the backlight source into a plurality of regions and independently controls an emergent light brightness of each light source in each region, and pixels in the display panel are divided into blocks in a one-to-one correspondence to the regions of the backlight module; and a driving circuit, comprising: an input module, configured to acquire an input signal of each image frame to be displayed; a high and low voltage framing display module, configured to display each image frame by a front sub-frame and a rear sub-frame, a driving voltage of the pixel of one sub-frame being higher than a driving voltage of the same pixel in another sub-frame; a backlight compensation determination module, configured to determine, according to the driving voltage of the pixel corresponding to each of the regions, amplitude of backlight brightness compensation signals in the two sub-frames respectively corresponding to the light source of each color in each of the regions, the higher the driving voltage is, the weaker the backlight brightness compensation signal is, and the lower the driving voltage is, the stronger the backlight brightness compensation signal is, so as to 5Application No.: 17/041,690alleviate a brightness difference of a same pixel between the two sub-frames, wherein the backlight compensation determination module comprises: an extreme signal statistical unit, configured to collect statistics on a maximum signal and a minimum signal of the sub-pixel of each color in the input signal of each image frame in each of the regions; a maximum signal acquisition unit, configured to respectively acquire the driving voltage of the maximum signal of the sub-pixel of each color, the driving voltage of one sub-frame is marked as a first driving voltage, and the driving voltage of the other sub-frame is marked as a second driving voltage; a minimum signal acquisition unit, configured to respectively acquire the driving voltage of the minimum signal of the sub-pixel of each color, the driving voltage of one sub-frame is marked as a third driving voltage, and the driving voltage of the other sub-frame is marked as a fourth driving voltage; and a backlight brightness compensation signal computation unit, configured to compute the backlight brightness compensation signals according to the first driving voltage, the second driving voltage, the third driving voltage, the fourth driving voltage and a reference backlight brightness signal; a backlight brightness adjustment module, configured to adjust the emergent light brightness of the light source of each color in each region according to the backlight brightness compensation signal; and a reference backlight brightness module, configured to acquire the reference backlight brightness signal corresponding to each image frame “, among other elements of the claims, cannot be found alone or in combination within the cited prior art. 
Regarding claim 17, the recitation of “A driving method for a display device, comprising: dividing a red-green-blue three-color backlight source of the display device into a plurality of regions, pixels of the display device being divided into blocks in a one-to-one correspondence to the regions of the backlight source; independently controlling the emergent light brightness of the light source of each color in each of the regions with a regional control unit; acquiring an input signal of each image frame to be displayed; acquiring a reference backlight brightness signal corresponding to each image frame; 7Application No.: 17/041,690displaying each image frame by a front sub-frame and a rear sub-frame, a driving voltage of the pixel of one sub-frame being higher than a driving voltage of the same pixel in another sub-frame; collecting statistics on a maximum signal and a minimum signal of the sub-pixel of each color in the input signal of each image frame in each of the regions; respectively acquiring the driving voltage of the maximum signal of the sub-pixel of each color, the driving voltage of one sub-frame is marked as a first driving voltage, and the driving voltage of the other sub-frame is marked as a second driving voltage; respectively acquiring the driving voltage of the minimum signal of the sub-pixel of each color, the driving voltage of one sub-frame is marked as a third driving voltage, and the driving voltage of the other sub-frame is marked as a fourth driving voltage; and the backlight brightness compensation signal is computed according to the following formulae: for a red sub-pixel: 
  
    PNG
    media_image1.png
    132
    446
    media_image1.png
    Greyscale

wherein LRL is the sub-frame with relatively weak red sub-pixel backlight brightness compensation signal in two sub-frames of each image frame, LRH is the sub-frame with relatively strong red sub-pixel backlight brightness compensation signal, RTH is the first driving voltage of the red sub-pixel, RTL is the second driving voltage, RTH is the third driving voltage, RTL is the fourth driving voltage, and L is the reference backlight brightness signal; for a green sub-pixel:  
 
    PNG
    media_image2.png
    149
    446
    media_image2.png
    Greyscale

8Application No.: 17/041,690wherein LGL is the sub-frame with relatively weak green sub-pixel backlight brightness compensation signal in two sub-frames of each image frame, LGH is the sub-frame with relatively strong green sub-pixel backlight brightness compensation signal, GTH is the first driving voltage, GTL is the second driving voltage, GTH is the third driving voltage, and GTL is the fourth driving voltage; and for a blue sub-pixel:
   
    PNG
    media_image3.png
    127
    402
    media_image3.png
    Greyscale

wherein LBL is the sub-frame with relatively weak blue sub-pixel backlight brightness compensation signal in two sub-frames of each image frame, LBH is the sub-frame with relatively strong blue sub-pixel backlight brightness compensation signal, BTH is the first driving voltage, BT is the second driving voltage, BTH is the third driving voltage, and BL is the fourth driving voltage; and adjusting the emergent light brightness of the light source of each color in each region according to the backlight brightness compensation signal of the light source of each color “, among other elements of the claims, cannot be found alone or in combination within the cited prior art. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913. The examiner can normally be reached Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/kenneth bukowski/Primary Examiner, Art Unit 2621